In a proceeding to review the special franchise assessments on petitioner’s underwater pipelines for the tax years 1970-1971 through 1973-1974, petitioner appeals from an order of the Supreme Court, Richmond County, dated May 12, 1975, which, inter alia, (1) granted the motion of the respondent City of New York for summary judgment and held as a matter of law that petitioner’s underwater pipeline was properly assessed as a special franchise for the tax years in question and (2) denied petitioner’s cross motion for annulment of the special franchise assessment. Order affirmed, with one bill of $50 costs and disbursements jointly to respondents. The record amply sustains the determination made. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur. [81 Misc 2d 696.]